DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final action on the merits of application 16/567978.   Claims 1-7, 9-11, 15-18, 20, 23 and 31-34 are pending.   The previous indication of allowability of claims 11-13 is withdrawn.   

Information Disclosure Statement
Applicant IDS of 09/11/2019 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 15-18, 20, 23 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Dempfle 2018/0266493 in view of Imafuku 2016/0097430 both previously applied and further in view of Emmons 2018/028998.

Regarding claim 1 Dempfle shows: A clutch assembly (Fig 3 and 10-13 primarily), comprising: 

an output shaft (14 Fig 3), co-axially arranged relative to the input shaft; 
an input clutch drum (39, Fig 4), comprising external splines (at 39), and wherein the input clutch drum is fixed to the input shaft so that the input clutch drum (39) is neither rotatable nor translatable relative to the input shaft (12); 
an output clutch drum (24), comprising internal splines (40), and wherein the output clutch drum (24) is selectively translatable relative to the output shaft (14) and is not rotatable relative to the output shaft; 
a clutch pack (18, 20), comprising: 
first plate (20), selectively translatable relative to the input shaft (12) and not rotatable relative to the input shaft; and 
second plate (18), selectively translatable relative to the output shaft and not rotatable relative to the output shaft; 
a clutch piston (22), not rotatable relative to the output shaft (14) and selectively translatable relative to the output shaft between, inclusively, a frictionally disengaged clutch-pack position (Fig 3, 12, “O” paragraph 0130) and a frictionally engaged clutch-pack position (“R” paragraph 0138); 
NOT a linear actuator, operable to translate the output clutch drum 24 relative to the input clutch drum 39; and
a clutch-pack engagement spring (Fig 12, 36), interposed between the output clutch drum (24) and the clutch piston (22); and 
wherein: the output clutch drum (24) is selectively translatable relative to the input clutch drum (39) between, inclusively, a fully disengaged position (“O”, paragraph 
when the clutch piston (22) is in the frictionally disengaged clutch-pack position (Paragraph 0130), the first plates (20) of the clutch pack are not frictionally coupled with the second plates (18) of the clutch pack and the internal splines (40) of the output clutch drum (14) are not in mesh with the external splines of the input clutch drum (39); 
when the clutch piston (22) is in the frictionally engaged clutch-pack position (“R” paragraph 0084, 0085), the first plates of the clutch pack are frictionally coupled with the second plates of the clutch pack;
NOT the linear actuator comprises a motor and a second motor; 
the motor is coupled with the output clutch drum and is selectively operable to translate the output clutch drum relative to the output shaft in a first direction along the central axis and to translate the output clutch drum relative to the output shaft in a second direction along the central axis; 
the second motor is coupled with the output clutch drum and is selectively operable to translate the output clutch drum relative to the output shaft in the first direction along the central axis and to translate the output clutch drum relative to the output shaft in the second direction along the central axis; the first direction and the second direction are opposite to each other; and the motor and the second motor are only operable synchronously with each other.

Dempfle has just single clutch plates in the pack and not clutch plates.  However it is well known to use multiple clutch plates on the input and output sides of a clutch pack.   In a friction and positive locking clutch Imafuku shows a clutch pack 80 with first clutch plates 80a selectively translatable to an input shaft 76 and not rotatable relative to the shaft and second plates (Paragraph 0037) selectively translatable relative to the output shaft 78 and not rotatable relative to the output shaft.   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have additional clutch plates in the pack of Dempfle as taught by Imafuku with the motivation to provide additional torque carrying capability in the clutch pack.

Further Dempfle discloses a fluid piston type actuation and not a linear actuator.   However Imafuku further comprising a linear actuator (PD-1), operable to translate an output clutch drum (77) relative to the input clutch drum (76).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have a linear actuator for the clutch assembly of Dempfle as taught by Imafuku with the motivation to provide a highly controlled way of engaging the clutch.
Still further Dempfle in view of Imafuku has a linear actuator with a single motor 84 and not two motors.   However Emmons 2018/0298998 discloses a linear actuator a motor (212) and a second motor (218); 
the motor (212) is coupled with an output 222 and is selectively operable to translate the output relative to an axially fixed location 242 in a first direction (to the right) along the central axis (B) and to translate the output relative to the fixed location 242 in a second direction (to the left) along the central axis (B); 
the second motor (218) is coupled with the output 222 and is selectively operable to translate the output 222 relative to the axially fixed location in the first direction (right) along the central axis (B) and to translate the output 222 relative to the fixed location 242 in the second direction (left) along the central axis (B); the first direction and the second direction are opposite to each other; and the motor (212) and the second motor (218) are only operable synchronously (Emmons paragraphs 0012, 0013 and 0025) with each other.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to add a second motor to the linear actuator of Imafuku as taught by Emmons with the motivation to provide redundancy (Emmons paragraph 0004) and/or to provide more torque then would be possible with one motor of the same size alone.

Regarding claim 2 wherein, when the output clutch drum (24) is in the fully disengaged position (“O”) relative to the input clutch drum (12), the clutch piston (22) is in the frictionally disengaged clutch-pack position (Dempfle paragraph 0079).



Regarding claim 4, Dempfle further shows: the output clutch drum (24) is selectively translatable relative to the input clutch drum (12) into an intermediate position (“R” paragraph 0084, 0085) between the fully disengaged position relative to the input clutch drum  and the positively engaged position (paragraph 0086) relative to the input clutch drum; and when the output clutch drum (24) is in the intermediate position (“R”): the internal splines (40) of the output clutch drum are not in mesh with the external splines (39) of the input clutch drum; and the clutch piston (22) is in the frictionally engaged clutch-pack position.

Regarding claim 5 Dempfle further shows: when the output clutch drum (24) is in the intermediate position (“R”), the clutch-pack engagement spring (36) is compressed a first amount (Fig 12) between the output clutch drum (24) and the clutch piston (22); when the output clutch drum is in the positively engaged position relative to the input clutch drum, the clutch-pack engagement spring (36) is compressed a second amount (Fig 13) between the output clutch drum  and the clutch piston; and the second amount is greater than the first amount.



Regarding claim 7 Dempfle further shows the clutch piston (22) is in the frictionally disengaged clutch-pack position (“O”) when the output clutch drum (24) is between, exclusively, the intermediate position (“R”) relative to the input clutch drum and, inclusively, the fully disengaged position (“O”) relative to the input clutch drum.

Regarding claim 9 Imafuku shows: the linear actuator (PD-1) comprises: a carriage (94), selectively translatable relative to the output shaft (44) and wherein the output clutch drum (82) is not translatable relative to the carriage and is rotatable relative to the carriage; a driven gear (100), selectively rotatable relative to the carriage and coupled to the carriage so that rotation of the driven gear relative to the carriage translates the carriage relative to the output shaft; a drive gear (98), in mesh with the driven gear (100); and a motor (84), operable to rotate the drive gear (133A).

Regarding claim 10 Dempfle as modified by Imafuku would only have one drive gear and motor and not a second.  However Emmons teaches a linear actuator (Fig 3) further comprises: the first motor 212 and a first drive gear 230, and a second drive gear 250, in mesh with driven gear (236); and the second motor 218, operable to rotate the second drive gear 250.

Regarding claim 11 Emmons shows: the motor (212) is selectively operable to: rotate the drive gear (230) so that the driven gear (236) is rotated in a first rotational direction and the carriage (222) is translated relative to the output shaft (40 Dempfle as modified) in the first direction along the central axis (Dempfle 16); and rotate the drive gear (230) so that the driven gear (236) is rotated in a second rotational direction and the carriage (Emmons 222, Imafuku 94) is translated relative to the output shaft (40 Dempfle) in the second direction along the central axis; the second motor (218) is selectively operable to: rotate the second drive gear (250) so that the driven gear (236) is rotated in the first rotational direction and the carriage (Emmons 222, Imafuku 94) is translated relative to the output shaft (40 Dempfle as modified) in the first direction along the central axis; and rotate the second drive gear (250) so that the driven gear (236) is rotated in the second rotational direction and the carriage (Emmons 222, Imafuku 94) is translated relative to the output shaft (40 Dempfle as modified) in the second direction along the central axis.

Regarding claim 15 (Imafuku) further comprising a bearing (at 94 in Fig 4), interposed between the carriage (94) and the output clutch drum (82) and configured to enable rotation of carriage relative to the output clutch drum.


Regarding claim 16 the linear actuator (Imafuku PD-1) is selectively operable to translate the output clutch drum (Dempfle 24) between, inclusively, the fully disengaged 

Regarding claim 17, when the output clutch drum (24) translates relative to the output shaft (14) from the fully disengaged position (“O”) relative to the input clutch drum to the positively engaged position (“F”) relative to the input clutch drum, the clutch piston (22) translates relative to the output shaft from the frictionally disengaged clutch-pack position (“O”) to the frictionally engaged clutch-pack position (“R”).

Regarding claim 18 Dempfle further comprising a clutch-pack disengagement spring (34), interposed between the clutch piston (22) and the output shaft (14) along the central axis (16) and configured to apply a first biasing force to the clutch piston (22) in a first direction (right) along the central axis, and wherein the clutch-pack engagement spring (36) is configured to apply a second biasing force to the clutch piston (22) in a second direction (left) along the central axis opposite the first direction.

Regarding claim 20 Dempfle shows; when the output clutch drum (24) is in the fully disengaged position (“O”)  relative to the input clutch drum, the first biasing force is greater (to hold disengagement) than the second biasing force; when the clutch piston (22) is in the frictionally engaged clutch-pack position (“R”), the first biasing force is less (to frictionally engage) than the second biasing force by a first amount; when the output clutch drum is in the positively engaged position (FIG 13, “F”) relative to the input clutch drum, the first biasing force is less than the second biasing force by a second amount; 

Regarding claim 23 Dempfle shows; the input shaft (12) comprises an input-shaft hub (39), which comprises input-shaft- hub splines (@39); the input-shaft-hub splines are engaged with the first plates (20) of the clutch pack to prevent rotation of the first plates relative to the input shaft; the output shaft (14) comprises an output-shaft hub (left end), which comprises output- shaft-hub splines (25 in Fig 12); the output-shaft-hub splines are engaged with the second plates (18) of the clutch pack to prevent rotation of the second plates relative to the output clutch drum and the clutch-pack disengagement spring (34) is interposed between the clutch piston (22) and the output-shaft hub (in Fig 12) of the output shaft.

Regarding claim 31 Dempfle shows: A clutch assembly (Fig 3 and 10-13 primarily), comprising: 
an input shaft (12 Fig 3), having a central axis (16 Fig 3); 
an output shaft (14 Fig 3), co-axially arranged relative to the input shaft; 
an input clutch drum (39, Fig 4), comprising external splines (at 39), and wherein the input clutch drum is fixed to the input shaft so that the input clutch drum (39) is neither rotatable nor translatable relative to the input shaft (12); 

a clutch pack (18, 20), comprising: 
first plate (20), selectively translatable relative to the input shaft (12) and not rotatable relative to the input shaft; and 
second plate (18), selectively translatable relative to the output shaft and not rotatable relative to the output shaft; 
a clutch piston (22), not rotatable relative to the output shaft (14) and selectively translatable relative to the output shaft between, inclusively, a frictionally disengaged clutch-pack position (Fig 3, 12, “O” paragraph 0130) and a frictionally engaged clutch-pack position (“R” paragraph 0138); 
NOT a linear actuator, operable to translate the output clutch drum 24 relative to the input clutch drum 39; and
a clutch-pack engagement spring (Fig 12, 36), interposed between the output clutch drum (24) and the clutch piston (22); and 
wherein: the output clutch drum (24) is selectively translatable relative to the input clutch drum (39) between, inclusively, a fully disengaged position (“O”, paragraph 0130), in which the internal splines (40) of the output clutch drum (24) are not in mesh with the external splines (39) of the input clutch drum and the first plates (20) of the clutch pack are not frictionally coupled with the second plates (18) of the clutch pack, and, inclusively, a positively engaged position, (“F”, Fig 13) in which the internal splines (40) of the output clutch drum are in mesh with the external splines (39) of the input 
when the clutch piston (22) is in the frictionally disengaged clutch-pack position (Paragraph 0130), the first plates (20) of the clutch pack are not frictionally coupled with the second plates (18) of the clutch pack and the internal splines (40) of the output clutch drum (14) are not in mesh with the external splines of the input clutch drum (39); 
when the clutch piston (22) is in the frictionally engaged clutch-pack position (“R” paragraph 0084, 0085), the first plates of the clutch pack are frictionally coupled with the second plates of the clutch pack;
NOT the linear actuator comprises a motor and a second motor; the motor  is coupled with the output clutch drum and is selectively operable to translate the output clutch drum relative to the output shaft in a first direction along the central axis; the second motor is coupled with the output clutch drum and is selectively operable to translate the output clutch drum relative to the output shaft in a second direction along the central axis; the first direction and the second direction are opposite to each other; and the motor and the second motor are only operable asynchronously with each other.

Dempfle has just single clutch plates in the pack and not clutch plates.  However it is well known to use multiple clutch plates on the input and output sides of a clutch pack.   In a friction and positive locking clutch Imafuku shows a clutch pack 80 with first clutch plates 80a selectively translatable to an input shaft 76 and not rotatable relative to the shaft and second plates (Paragraph 0037) selectively translatable relative to the 

Further Dempfle discloses a fluid piston type actuation and not a linear actuator.   However Imafuku further comprising a linear actuator (PD-1), operable to translate an output clutch drum (77) relative to the input clutch drum (76).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have a linear actuator for the clutch assembly of Dempfle as taught by Imafuku with the motivation to provide a highly controlled way of engaging the clutch.
Still further Dempfle in view of Imafuku has a linear actuator with a single motor 84 and not two motors.   However Emmons 2018/0298998 discloses a linear actuator (Fig 3) the linear actuator of Emmons (Fig 3) shows: a motor (212) and a second motor (218); 
the motor (212) is coupled with an output 222 and is selectively operable to translate the output relative to an axially fixed location 242 in a first direction (to the right) along the central axis (B) and to translate the output relative to the fixed location 242 in a second direction (to the left) along the central axis (B); 
the second motor (218) is coupled with the output 222 and is selectively operable to translate the output 222 relative to the axially fixed location in the first direction (right) along the central axis (B) and to translate the output 222 relative to the fixed location 242 in the second direction (left) along the central axis (B); the first direction and the second direction are opposite to each other; and the motor (212) and the second motor (218) are only operable asynchronously (Emmons paragraphs 0022-0024) with each other.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to add a second motor to the linear actuator of Imafuku as taught by Emmons with the motivation to provide redundancy (Emmons paragraph 0004) and/or to provide more torque then would be possible with one motor alone.

Regarding claim 32 wherein: the linear actuator (Imafuku Fig 3 PD-1) comprises: a carriage (94), selectively translatable relative to the output shaft (44) and wherein the output clutch drum (82) is not translatable relative to the carriage (94) and is rotatable relative to the carriage; a driven gear (100), selectively rotatable relative to the carriage and coupled to the carriage so that rotation of the driven gear (100) relative to the carriage translates the carriage relative to the output shaft; 
Emmons shows: a drive gear (230), in mesh with the driven gear (236); and a second drive gear (250), in mesh with the driven gear (236); the motor (212) is operable to rotate the drive gear (230); and the second motor (218) is operable to rotate the second drive gear (250).




an input shaft (12 Fig 3), having a central axis (16 Fig 3); 
an output shaft (14 Fig 3), co-axially arranged relative to the input shaft; 
an input clutch drum (39, Fig 4), comprising external splines (at 39), and wherein the input clutch drum is fixed to the input shaft so that the input clutch drum (39) is neither rotatable nor translatable relative to the input shaft (12); 
an output clutch drum (24), comprising internal splines (40), and wherein the output clutch drum (24) is selectively translatable relative to the output shaft (14) and is not rotatable relative to the output shaft; 
a clutch pack (18, 20), comprising: 
first plate (20), selectively translatable relative to the input shaft (12) and not rotatable relative to the input shaft; and 
second plate (18), selectively translatable relative to the output shaft and not rotatable relative to the output shaft; 
a clutch piston (22), not rotatable relative to the output shaft (14) and selectively translatable relative to the output shaft between, inclusively, a frictionally disengaged clutch-pack position (Fig 3, 12, “O” paragraph 0130) and a frictionally engaged clutch-pack position (“R” paragraph 0138); 
NOT a linear actuator, operable to translate the output clutch drum 24 relative to the input clutch drum 39; and
a clutch-pack engagement spring (Fig 12, 36), interposed between the output clutch drum (24) and the clutch piston (22); and 

when the clutch piston (22) is in the frictionally disengaged clutch-pack position (Paragraph 0130), the first plates (20) of the clutch pack are not frictionally coupled with the second plates (18) of the clutch pack and the internal splines (40) of the output clutch drum (14) are not in mesh with the external splines of the input clutch drum (39); 
when the clutch piston (22) is in the frictionally engaged clutch-pack position (“R” paragraph 0084, 0085), the first plates of the clutch pack are frictionally coupled with the second plates of the clutch pack;
NOT the linear actuator comprises a motor and a second motor; 
the second motor is coupled with the output clutch drum and is selectively operable to translate the output clutch drum relative to the output shaft; 
the motor is coupled with the output clutch drum and, when the second motor is disabled, is selectively operable to translate the output clutch drum relative to the output shaft in a first direction along the central axis and to translate the output clutch drum relative to the output shaft in a second direction along the central axis; and the first direction and the second direction are opposite to each other.

Dempfle has just single clutch plates in the pack and not clutch plates.  However it is well known to use multiple clutch plates on the input and output sides of a clutch pack.   In a friction and positive locking clutch Imafuku shows a clutch pack 80 with first clutch plates 80a selectively translatable to an input shaft 76 and not rotatable relative to the shaft and second plates (Paragraph 0037) selectively translatable relative to the output shaft 78 and not rotatable relative to the output shaft.   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have additional clutch plates in the pack of Dempfle as taught by Imafuku with the motivation to provide additional torque carrying capability in the clutch pack.

Further Dempfle discloses a fluid piston type actuation and not a linear actuator.   However Imafuku further comprising a linear actuator (PD-1), operable to translate an output clutch drum (77) relative to the input clutch drum (76).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have a linear actuator for the clutch assembly of Dempfle as taught by Imafuku with the motivation to provide a highly controlled way of engaging the clutch.
Still further Dempfle in view of Imafuku has a linear actuator with a single motor 84 and not two motors.   However Emmons 2018/0298998 discloses a linear actuator a motor (212) and a second motor (218); 
the second motor (218) is coupled with the output 222 and is selectively operable to translate the output 222 relative to the axially fixed location
the motor (212) is coupled with an output 222 and, when the second motor 218 is disabled (Emmons paragraphs 0004, 0022), is selectively operable to translate the output 222relative to the fixed location 242 in a first direction (left) along the central axis (B); and to translate the output relative to a second direction (right) along the axis and
the first direction and the second direction are opposite to each other.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to add a second motor to the linear actuator of Imafuku as taught by Emmons with the motivation to provide redundancy (Emmons paragraph 0004) and/or to provide more torque then would be possible with one motor alone.

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/MARK A MANLEY/           Primary Examiner, Art Unit 3659